1

2
                                                                             9/12/2019
3
                                                                               CW
4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   NUTRITION DISTRIBUTION, LLC,              )   Case No. CV 17-7463 FMO (Ex)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   NEWTRITIONAL HEALTH CARE, LLC,            )
                                               )
15                      Defendant.             )
                                               )
16

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 12th day of September, 2019.

20

21                                                                    /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
